DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 
IDS
The Office notes that the applicants IDS includes a US Publication that is different than that provided in the foreign office action, therefore the correct reference, Martini (2010/0233353) has been considered and is represented on the USPTO 892.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 10 require an alkali metal or alkaline earth metal – but then the non-reactive atmosphere prevents a reaction with an alkali metal.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, 8-10, 11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (2013/0276706) in view of Huh (2007/0148348).

- a first chamber to liquefy material – the first chamber is 130 of Fig. 2, the chamber is “to liquefy material” and the noted chambers is operably useful for the same function and therefore meet the intended use of the claimed parts, the chamber is understood to have a non-reactive atmosphere as such would be understood per the teachings, since the deposition occurs elsewhere, 
- a valve in fluid communication with and downstream of the first chamber, see valve 151 – the valve is a control valve through which material flows – the use of the valve for any particular state of material is an intended use of the valve and the intended use is met by the presence of the valve.  
In regard to the evaporation zone, Lee teaches a crucible 110 with a lid 112 and openings 112a - the crucible is in fluid communication with the valve as depicted. The entire crucible is heated by heater 120, but Lee does not teach a surface disposed within the inner was of a vapor deposition showerhead (the showerhead is effective the crucible lid).  Huh teaches a crucible that includes a showerhead structure of spray not nozzles that has the benefit of distributing heat generated in the crucible over a larger surface area [0046].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the showerhead structure of Huh with the apparatus of Lee as it would allow for an improved distribution of heat generated in the crucible which is described by Huh as being beneficial.  The showerhead structure of Huh further includes internal and external walls wherein a heat exchange medium is supplied with in the walls in order to further effect a heat control [0047].  (In regard to the inner walls – as supported by Fig. 2 of the instant specification, the inner walls is interpreted analogous to the inside of the walls as opposed to actually requiring the prior art to include inner and outer walls, but as per Huh teaching the medium supplied within the external walls, the requirement is met).
For clarification, the application of a heat exchange medium by Huh meets the requirement of the evaporation zone surface as claimed as the heat exchange mechanism is understood to meet the intended use of heating or cooling.  The language regarding intended use of a structure has been previously applied and will not be repeated, the limitations are met wherein the structure of the prior art is capable of the same use as instant claims.
Regarding claim 2, as per the combined art, a showerhead is taught – which is understood to include one or more outlets.
Further to the “linear” aspect, the shape of the showerhead is not particularly limited, but the term “linear” is also not specifically limited to any showerhead beyond that which would have a linear surface, which is understood as per Fig. 7 of Sneh.
Regarding claim 4, Lee teaches a controller 190 to control the valve [0060].
Regarding claim 5, in regard to the specific use of a PID controller, examiner takes official notice that PID controllers are well known in the art.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use a PID controller with the apparatus of Lee as such control is well known in the art for carrying out feedback loop control.
Regarding claim 6, the art does not teach an additional gas inlet as claimed, but Examiner takes Official notice that applying a gas inlet for supplying, for example, an inert gas is well known in the art and would have been an obvious manipulation.
Regarding claim 8, Lee teaches lithium.
Regarding claim 9, Lee teaches an enclosure as claimed [0011].
Regarding claim 10, all elements of the claim are met as per above, the system further includes a vacuum chamber [0011] and Fig. 2, the depositing arrangement and atmosphere are as described above and the required showerhead.
Regarding claims 11 and 13, the evaporation zone has a surface and includes a heater as noted that is capable of providing thermal energy to the material.  Arguments related to the surface contact area have been previously applied and not repeated.

Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee and Huh in view of Kikkawa (5,460,654) and Yadin (WO2005/116290).
The teachings of Lee and Huh are described above, Lee is silent on a gas inlet and pressure gauge.
Kikkawa teaches that in a system that includes a first chamber for forming a molten material to supply a second chamber, it is operable to include a gas inlet for a push gas, see Fig. 5 and related text, wherein 47 and 48 are valves that lead the gas in through the gas inlet.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the gas inlet of Kikkawa to the system of Nam as a push gas is well known for assisting the carrying of metal liquefied material, thereby teaching the gas inlet of claim 6, but silent on the pressure gauge of claim 7. 
Yadin teaches a depositing arrangement for evaporation of a material comprising lithium (or the like) on a substrate comprising a first chamber (see 1, Fig. 1 and related text) for liquefying material and an evaporation zone in fluid (see 4).   Yadin specifically teaches measuring and controlling the pressure.  While Yadin does not explicitly teach a pressure gage, it is understood that such a gauge is present in order to measure the pressure.  It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the pressure gauge of Yadin in the first chamber of Nam as it would allow one to control the conditions of the deposition.  While Yadin doesn’t explicitly teach a valve the combination of the art would include the communication between the valve and pressure gauge in order that the gauge is useful for controlling the conditions in the first chamber.  

Claims 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee and Huh in view of Quinn (2012/0156363).
	The teachings of Lee are described above, teaching a valve but not teaching a deposition monitor or the monitor linked to control of the valve.
	Quinn teaches that it is operable to include a deposition rate monitor in a vapor deposition system and to link the monitor to control of valves that supply gases to deposit a layer on the substrate.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the deposition rate monitor of Quinn in order to control the valve of Nam as Quinn teaches that a deposition rate is operable to measure a deposition rate of a film and control process valves as claimed.

Response to Arguments
Applicant’s arguments and amendments, filed 07/08/2021, with respect to the rejections of instant claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made over Lee and Huh, as presented herein.
	The Office has further looked at the specification and figures, it is noted that per Fig. 2, there is an insulator.  The insulator is not taught in the prior art, however, there is no actual differentiation of the insulator from the showerhead walls to describe any difference.  For example, many materials effect some type of insulation and there is no requirement that the insulator is a different material from the walls.  If there is support for some further differentiation, this may help overcome the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715